Opinion filed July 13, 2006















 








 




Opinion filed July 13, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00087-CV 
                                                    __________
 
                       TOM
WOODARD,  CANDICE CAMPBELL, AND 
                 ALLISON CAMPBELL, Appellants
 
                                                             V.
 
                      DONALD
W. FERRY, SPENCER W. DOBBS, AND 
R.L. PETE MCKINNEY,
Appellees
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
  County, Texas
 
                                                 Trial
Court Cause No. C116,596
 

 
                                            M
E M O R A N D U M    O P I N I O N
Candice Campbell and Allison Campbell have filed
in this court a motion to dismiss their appeal as to R.L. Pete McKinney
only.  The motion is granted, and Candice
Campbell and Allison Campbell=s
appeal as to R.L. Pete McKinney is dismissed.




We note that Tom Woodard, Candice Campbell, and
Allison Campbell filed a joint notice of appeal from a judgment in favor of
Donald W. Ferry, Spencer W. Dobbs, and R.L. Pete McKinney.  Tom Woodard was not a party to the motion to
dismiss; therefore, his appeal remains active. 
Likewise, Candice Campbell and Allison Campbell=s
appeal concerning Donald W. Ferry and Spencer Dobbs also remains active.
Appellees=
brief is now due to be filed in this court on or before August 14, 2006.
 
PER CURIAM
 
July 13, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.